Pericins, J.
Replevin. Judgment for the plaintiff. The suit was by the mortgagee to recover from the mortgagor possession of the goods mortgaged.
The mortgage provided that the goods should remain with the mortgagor till demanded by the mortgagee.
This suit was commenced November 14,1850. No demand is shown to have been made till the 12th of December following. No cause of action had accrued, therefore, when the suit was instituted, and the suit was prematurely brought. This was an error not cured by a subsequent demand; see Underwood v. Tatham, 1 Ind. R. 276; nor waived by pleading the general issue. No other question is raised in the case.
Per Curiam.
The judgment is reversed with costs. Cause remanded, with instructions to the Circuit Court to dismiss the suit.